             Case 4:19-cr-02738-RM-JR Document 37 Filed 12/20/19 Page 1 of 1



 1   ROACH LAW FIRM, L.L.C.
     Brad Roach
 2   Arizona State Bar No. 017456
     101 E. Pennington St., Suite 201
 3   Tucson, AZ 85701
     (520) 628-4100
 4   Attorney for Defendant
 5
                                 UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF ARIZONA
 7

 8
     THE UNITED STATES OF AMERICA,                  ) CR-19-2738-TUC-RM (JR)
 9                                                  )
                    Plaintiff,                      ) MOTION TO MODIFY
10                                                  )
            vs.                                     )
11                                                  )
     Jan Peter Mesiter,                             )
12                                                  )
                    Defendant.                      )
13                                                  )
14
            Defendant, Jan Peter Meister, by and through his attorney, Brad Roach, hereby moves
15
     this Court for an order modifying the defendant’s conditions in the following way:
16
            1.      The defendant request that he be released from custody to attend an inpatient
17
                    treatment facility under the supervision of Pretrial Services. Defendant believes
18
                    that he could greatly benefit from such treatment.
19
            The AUSA, Nicole Sevel has been contacted and does have an objection to this motion.
20

21        RESPECTFULLY SUBMITTED this 20th day of December, 2019.
22

23
                                                                         /s/ Brad Roach
                                                                            Brad Roach
24                                                                          Attorney for Defendant

25




                                                    -1-
